Citation Nr: 0800728	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  03-31 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the 
right knee.

4.  Entitlement to service connection for arthritis of the 
lower back.

5.  Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to July 
1963.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, in which service connection for 
right and left ear hearing loss, tinnitus, arthritis of 
multiple joints, a heart condition, residuals of a left knee 
injury, post-traumatic stress disorder (PTSD), and a 
disability related to asbestos exposure was denied.

The veteran testified before the undersigned Veterans Law 
Judge in November 2004.  A transcript of the hearing is 
associated with the claims file.

In January 2005, the Board issued a decision and remand.  The 
issues of service connection for residuals of a left knee 
injury, PTSD, and a disability related to asbestos exposure 
were denied.  The issues of service connection for right and 
left ear hearing loss and tinnitus, arthritis of multiple 
joints, and a heart condition were remanded for further 
development.

During the pendency of this appeal, in an October 2006 rating 
decision, the RO granted the veteran's claim for right ear 
hearing loss, assigning a zero percent evaluation effective 
in October 2002.  The veteran has not appealed the evaluation 
or the effective date assigned.  As the grant of service 
connection for right ear hearing loss is a full grant of the 
benefit sought on appeal, this issue is no longer before the 
Board.

Concerning the claim for arthritis of multiple joints, 
service medical records reflect the veteran injured his right 
knee and back in service, and the veteran testified in 
November 2004 that most of the pain that he believed to be 
arthritis was in his back and right knee.  In March 2005, the 
veteran underwent additional VA examination, at which time he 
stated his main complaints were of back pain, although he had 
sustained injury to his knees in service.  The examiner found 
clinical evidence of degenerative changes in the lower back.  
Thus, the issues have been recharacterized as service 
connection for arthritis of the right knee and lower back.  
As above noted, service connection for residuals of left knee 
injury was denied by the Board's January 2005 decision.  

The issues of service connection for arthritis of the right 
knee and arthritis of the lower back, and for a heart 
condition addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the evidence is against a finding that 
left ear hearing loss is the result of active service.

2.  A preponderance of the evidence is against a finding that 
tinnitus is the result of active service.




CONCLUSIONS OF LAW

1. The criteria for service connection for left ear hearing 
loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.306, 3.307, 3.309, 3.385 (2007).

2.  The criteria for service connection for tinnitus have not 
been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a). VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO. Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice 
concerning the issue of service connection in a November 2002 
letter. The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

The notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection.  However, no new disability 
rating or effective date for award of benefits will be 
assigned as these claims are denied.  Accordingly, any defect 
with respect to that aspect of the notice requirement is 
rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
his claimed hearing disabilities, and afforded the veteran 
the opportunity to give testimony before the Board which he 
did in November 2004.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks entitlement to service connection for left 
ear hearing loss and tinnitus.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease such as hearing 
loss or tinnitus to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385.

In March 2005, the veteran underwent VA audiological 
examination, at which time right and left hearing loss were 
clinically diagnosed.  Service connection for right ear 
hearing loss has been granted.  The following audiometric 
results in, pure tone thresholds, were obtained for the left 
ear:



March 
2005
HERTZ

500
1000
2000
3000
4000
LEFT
25
35
40
60
80

Average pure tone threshold was calculated at 54 decibels in 
the left ear.  Speech audiometry was measured at 94 percent 
for the left ear.  The audiologist diagnosed mild to severe 
sensorineural hearing loss at 250 to 8000 Herz on the left.  
This meets the criteria for hearing impairment under 
38 C.F.R. § 3.385.

The veteran did not report head noise on his history 
questionnaire in preparation for the examination and denied 
having the symptom during the examination interview.

Service medical records reveal that the veteran's hearing was 
measured at 15 of 15 whispered voice in the right and left 
ear prior to entry into active service.  At discharge from 
active service, his hearing was measured as follows:

June 
1963
HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
--
40
LEFT
15
10
10
--
10

Service personnel records show that the veteran's military 
occupational specialty (MOS) was as a light weapons 
infantryman and a rifleman, and that he completed airborne 
training and was awarded the Parachutists' Badge.  He did not 
have any service overseas.

In the examination report, the examiner noted the veteran's 
reported history of exposure to noise during active service 
from aircraft and weapons.  The veteran did not report having 
a problem with his hearing at discharge from active service.  
He denied post-service occupational noise exposure, but 
reported a history of employment as a traveling salesman from 
1964 to 1980, averaging 1000 miles per week by car.  
Thereafter, he worked as a caterer from 1980 to 1995.  He 
reported no familiar history of hearing loss and recreational 
noise exposure from a few years of hunting with a rifle.

The examiner observed that he had reviewed the veteran's 
claims file, and noted that while service medical records 
show high frequency hearing loss in the right ear at the time 
of discharge, no such finding was made concerning the left 
ear.  

Because hearing loss was not noted in the left ear during 
active service or at discharge, the examiner opined that the 
diagnosed left ear hearing loss was not as likely as not the 
result of active service.  Rather, the examiner opined that 
the left ear hearing loss was more likely than not the result 
of post-service noise exposure, age, and other factors.  The 
examiner explained that the veteran's post-service extensive 
travel by car put the veteran at greater risk for hearing 
loss, noting that over the road truck drivers acquire hearing 
loss faster than the general population. 

Concerning the claimed tinnitus, the examiner stated it was 
with medical certainty that the complaint of subjective 
tinnitus was not a consequence of acoustic trauma during 
active service.  The examiner explained that the veteran 
denied having tinnitus during the interview and did not 
report it on his history questionnaire.  In addition, the 
examiner observed that review of the VA treatment records 
showed no complaints of symptoms of tinnitus, or a diagnosis 
of the condition, throughout.

In his November 2004 hearing, the veteran testified that he 
did not experience ringing in his ears all the time and he 
could not remember if he experienced ringing in his ears 
during active service.  However, he attributed his difficulty 
with hearing to exposure to airplane noise when making jumps, 
and using a 3.5 rocket launcher on the firing range.

The examiner's medical opinions, in the present case, are 
probative because the examiner reviewed the claims file, to 
include the service medical records, service personnel 
records, and treatment records.  Moreover, the veteran's 
statements during VA examination are consistent with his 
testimony and with the treatment records.  Because the 
examiner's opinion is based on a thorough review of the 
record and medical examination of the veteran, to include 
clinical findings, the March 2005 VA examination is 
probative.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The medical evidence presents no opinions or findings that 
the veteran manifests left ear hearing loss and tinnitus that 
is the result of the veteran's active service.  

As the medical evidence does not support a finding that the 
veteran's clinically diagnosed left ear hearing loss and 
subjectively diagnosed tinnitus are the etiological result of 
the veteran's active service, the preponderance of the 
evidence is against service connection for left ear hearing 
loss and tinnitus. See Pond, supra, and Hickson, supra.

Where as here, the determinative issue involves a medical 
diagnosis and medical opinion of etiology, competent medical 
evidence is required to support the claim. The veteran is not 
competent to offer an opinion as to a medical diagnosis or to 
causation, consequently his statements to the extent that he 
has left ear hearing loss and tinnitus that are related to 
active service cannot constitute medical evidence. Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993). 

The preponderance of the evidence is against the claims for 
service connection for left ear hearing loss and tinnitus.  
The benefit-of- the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b) and service connection is not 
warranted.


ORDER

Service connection for left ear hearing loss is denied.

Service connection for tinnitus is denied.





REMAND

Concerning the claims for service connection for arthritis of 
the right knee and back, service medical records reflect the 
veteran injured his right knee and back during active 
service.  Moreover, the record establishes that the veteran 
was a paratrooper.

VA examination was accorded the veteran in March 2005, 
pursuant to the January 2005 Board remand, to determine the 
nature, extent, and etiology of any diagnosed arthritis.  The 
examination report reveals clinical findings of minimal 
degenerative changes in the lower back, and that results of 
X-rays for the right knee were pending.  These X-ray records 
have not been associated with the claims file.  The examiner 
opined that neither back nor right knee pathology was the 
etiological result of active service.  However, the examiner 
did not provide any rationale for his opinion.  The 
examination report must therefore be returned to the examiner 
so that the examiner may provide the rationale for his 
medical expert opinion.  See Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

Concerning the claim for service connection for a heart 
condition, medical treatment records obtained from the Social 
Security Administration (SSA) and VA reflect that the veteran 
was treated for coronary artery disease in 2001 with a 
quadruple bypass graft.  However, these records also show 
that clinical tests, including electrocardiogram, reveals 
findings of an old infarct in the inferior leads, of an 
indeterminate age.  In addition, the veteran's treating VA 
physician indicated that the veteran has had longstanding 
hypertension.  The medical records do not show when the onset 
of this condition was.

The veteran testified that he experienced symptoms during a 
jump on active service that he believed were a heart attack.

The veteran has not been accorded a VA examination to 
determine the nature, extent, and etiology of his heart 
condition.  Under the present circumstances, this should be 
done.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identified private 
and VA medical treatment records are 
obtained.  Document negative responses, 
and inform the veteran so that he may 
make attempts to procure the records on 
his own.  

2.  Return the March 2005 VA examination 
for joints to the examiner who conducted 
the examination and request that the 
examiner provide a complete rational for 
his opinions. 

If the examiner cannot be located, or if 
it is determined that the veteran should 
undergo further examination for his 
claimed arthritis of the right knee and 
back, schedule the veteran for medical 
examination by an appropriate medical 
professional to determine the nature, 
extent, and etiology of his claimed right 
knee and back disabilities.  All 
indicated tests and studies should be 
performed.  The claims folder and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examination.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any diagnosed right knee and 
back disabilities had their onset during 
the veteran's active service or are in 
any way related to his active service, 
including the inservice injuries he 
sustained or any other incident therein.

3.  Schedule the veteran for medical 
examination by an appropriate medical 
professional to determine the nature, 
extent, and etiology of his claimed heart 
condition.  All indicated tests and 
studies should be performed.  The claims 
folder and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any diagnosed heart condition, 
including hypertension, had its onset 
during the veteran's active service or is 
in any way related to his active service.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for arthritis of the right knee, 
arthritis of the lower back, and a heart 
condition, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and afford a 
responsible period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


